United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF THE INTERIOR, FISH &
WILDLIFE SERVICE, Valley Stream, NY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-282
Issued: March 23, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 19, 2014 appellant, through counsel, filed a timely appeal from a
September 12, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an injury in the performance of duty on
January 3, 2013.
FACTUAL HISTORY
The case was before the Board on a prior appeal.2 As the Board noted in its prior
decision, on January 15, 2013 appellant, then a 50-year-old investigator, filed a traumatic injury
1

5 U.S.C. § 8101 et seq.

2

Docket No. 14-291 (issued May 19, 2014).

claim (Form CA-1) alleging that he sustained injuries in a motor vehicle accident (MVA) on
January 3, 2013. He described an injury to the left side of his head, neck, right lower back, right
arm, and right shoulder. OWCP accepted that appellant was involved in a motor vehicle
accident in the performance of duty on January 3, 2013.
Regarding appellant’s burden to establish that he sustained an injury as a result of this
incident, the Board found there was no rationalized medical opinion on causal relationship
between a diagnosed condition and the employment incident. An attending physician, Dr. Ali
Guy, a Board-certified physiatrist, had opined in a March 31, 2013 report that appellant had
sustained a permanent injury as a result of the motor vehicle accident. The Board noted that
Dr. Guy had provided several diagnoses, including C3-7 disc herniations, right shoulder rotator
cuff tear and a tear of the superior and anterior labrum (SLAP), right shoulder adhesive
capsulitis, and acute traumatic C5-7 cervical radiculopathy. Dr. Guy did not, however, clearly
explain an opinion on the issue of causation. It was not clear which diagnoses constituted the
“permanent injury” nor did Dr. Guy address a preexisting shoulder condition.
On July 8, 2014 appellant, through his representative, requested reconsideration. He
submitted a May 24, 2014 report from Dr. Kenneth McCulloch, an orthopedic surgeon, who
provided a history of injury and indicated that appellant was first seen on March 18, 2013.
Dr. McCulloch provided results on examination and stated that a March 8, 2013 MRI scan
demonstrated a full thickness tear of the supraspinatus and infraspinatus tendons. According to
him, appellant underwent right shoulder arthroscopic subacromial decompression/SLAP
debridement, labral and rotator cuff debridement on September 12, 2013. Dr. McCulloch stated
that appellant had a complete retracted rotator cuff tear, and was status postsurgery. He opined
that based on his review of the evidence, radiographic and intraoperative findings, appellant had
sustained a right shoulder injury as a result of the January 3, 2013 MVA. Dr. McCulloch noted
that appellant had a prior surgery to the rotator cuff, but prior to the January 3, 2013 employment
incident appellant had satisfactory function of the right shoulder. After the accident, appellant
had limitations on range of motion, and loss of muscle strength. Dr. McCulloch stated the
rotator cuff tear appellant sustained as a result of the MVA was so large it could not completely
be repaired and appellant would continue to require physical therapy.
By decision dated September 12, 2014, OWCP reviewed the case on its merits and denied
modification. It stated that the record did not contain the March 8, 2013 MRI scan or the
September 12, 2013 surgery report.
LEGAL PRECEDENT
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”3 The
phrase “sustained while in the performance of duty” in FECA is regarded as the equivalent of the
commonly found requisite in workers’ compensation law of “arising out of and in the course of
employment.”4 An employee seeking benefits under FECA has the burden of establishing that

3

5 U.S.C. § 8102(a).

4

Valerie C. Boward, 50 ECAB 126 (1998).

2

he or she sustained an injury while in the performance of duty.5 In order to determine whether
an employee actually sustained an injury in the performance of duty, OWCP begins with an
analysis of whether “fact of injury” has been established. Generally “fact of injury” consists of
two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred. The second component is whether the employment incident
caused a personal injury, and generally this can be established only by medical evidence.6
Rationalized medical opinion evidence is medical evidence that is based on a complete
factual and medical background of reasonable medical certainty and supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant. The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of the analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
In the prior decision, the Board reviewed the medical evidence of record as of
October 21, 2013 and found that the record did not contain a rationalized medical opinion on the
issue presented. Dr. Guy, for example, did not provide a sufficient medical history or clearly
explain how a diagnosed condition was causally related to the January 3, 2013 MVA.
On reconsideration, appellant submitted a new medical report from Dr. McCulloch dated
May 24, 2014. The Board has reviewed this report and finds it is sufficient to require further
development. Dr. McCulloch indicated that he initially examined appellant on March 18, 2013.
He has opined that appellant sustained a rotator cuff tear from the January 3, 2013 MVA, based
on his review of the evidence and the diagnostic and operative findings. Dr. McCulloch also
discussed appellant’s medical history with respect to the right shoulder, noting a prior rotator
cuff surgery.
The Board finds that the Dr. McCulloch has provided an uncontroverted medical opinion,
based on a complete background, supporting causal relationship between a right shoulder rotator
cuff tear and the January 3, 2013 motor vehicle accident. The evidence is sufficient to require
OWCP to further develop the medical evidence on the issue of causal relationship.8 While
appellant has the burden of proof to establish the claim, OWCP shares responsibility in the
development of the evidence to see that justice is done.9 On remand it should further develop the
medical evidence as necessary and secure any necessary diagnostic or operative reports. After
such further development as OWCP deems appropriate, OWCP should issue a proper decision
with respect to appellant’s claim.
5

Melinda C. Epperly, 45 ECAB 196, 198 (1993); see also 20 C.F.R. § 10.115.

6

See John J. Carlone, 41 ECAB 354, 357 (1989).

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004).

8

See John J. Carlone, supra note 6.

9

A.V., Docket No. 14-748 (issued October 3, 2014); William J. Cantrell, 34 ECAB 1223 (1983).

3

CONCLUSION
The Board finds the case not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 12, 2014 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: March 23, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

